DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinno U.S. 2010/0249818 (herein referred to as “Jinno”).
5.	Regarding Claims 6 and 8, Jinno teaches a scissor forceps comprising:
	a. a base (Figs. 7 and 8, ref num 1304 “pair of bases”)
	b. a pair of blades (Fig. 1, ref num 1300) configured to be pivotally attached to one another (see Figs. 7 and 8, ref num 1300, pivot from each other) via a swing shaft 
	c. a drive mechanism (Figs. 6, 7, 8, and 9, ref num 12) being used to drive the blades wherein the drive mechanism (para 0079 “wire-drive mechanism 1100 serves to convert….movements and to transmit the rotational movements to the composite mechanism 1102”; these components are apart of the drive mechanism, ref num 12) includes:
		c.1 a power transmitting member that transmits a pulling force (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”)
		c.2 a swing mechanism (Fig. 7, ref num 1220 and 1158) disposed on a proximal side of the blades relative to the swing shaft converting a portion of the pulling force being transmitted by the power transmitting to a first force that swings the blades (Fig. 7, ref nums 1220a and 1220b “links” are converting the force in order to swing blades, see the transition from Fig. 7 to Fig. 8), and
		c.3 a pressing mechanism that converts another portion of the pulling force to a second force that separates the blades in the axial direction of the swing shaft on the proximal side of the blades (Fig. 7, ref num 1102, para 0086 “composite mechanism 1102 includes an opening/closing mechanism for opening and closing the scissors mechanism 1300”, indicating a pulling force that opens/closes the blades); 
	d. the swing mechanism includes two coupled links that is pivotally coupled at each of the respective ends (Fig. 7, ref num 1220a and 1220b, coupled on the right ends) and having the other ends being pivotally coupled by a coupling shaft to the 
	e.1 (claim 6) the pressing mechanism is defined by the coupling shaft having two small links which have one ends coupled pivotally and each have the other end pivotally coupled to a second pin fitted to a hole made at a proximal end of the coupled link (see Fig. 7, the coupling shaft contains links 1220a and 1220b in which each link is pivotal to each other and there are two pins fitted to a hole, see ref num 1222 and 1224), and connecting the power transmitting member to a coupling portion between the small links wherein the coupling portion is located on a distal side of the second pins (see Fig. 7, the power transmitting member, ref num 1100 is connected via 1152).
	e.2 OR (claim 8) the pressing mechanism is defined by the coupling shaft bendably and includes a moment transmitting portion that transmits, to one of the blades, a moment generated on the coupling shaft as a result of bending attributed to the pulling force transmitted by the power transmitting member (Fig. 7, ref num 1152 “transmitting member”; para 0087 “a transmitting member 1152…rotatably support by a pin 1154 on an end…of the transmitting member 1152”; para 0102 “the scissors mechanism 1300 is coupled to the…transmitting member 1152”; also see para 0108; it is also mentioned that the scissors mechanism, 1300, contains a bendable portion as a degree of movement, see para 0075-0078).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno and in view of Slater U.S. 2010/0152757 (herein referred to as “Slater”).
9.	Regarding Claim 1, Jinno 2010/0249818 teaches a scissor forceps comprising:
	a. a base (Figs. 7 and 8, ref num 1304 “pair of bases”)
	b. a pair of blades (Fig. 1, ref num 1300) configured to be pivotally attached to one another (see Figs. 7 and 8, ref num 1300, pivot from each other) via a swing shaft attached to the base in an overlapping relationship in an axial direction of the swing shaft (fig. 7 ref num 1304 being the base, ref num 1196 being the swing shaft) and

		c.1 a power transmitting member that transmits a pulling force (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”)
		c.2 a swing mechanism disposed on a proximal side of the blades relative to the swing shaft converting a portion of the pulling force being transmitted by the power transmitting to a first force that swings the blades (Fig. 7, ref nums 1220a and 1220b “links” are converting the force in order to swing blades, see the transition from Fig. 7 to Fig. 8), and
		c.3 a pressing mechanism that converts another portion of the pulling force to a second force that separates the blades in the axial direction of the swing shaft on the proximal side of the blades (Fig. 7, ref num 1102, para 0086 “composite mechanism 1102 includes an opening/closing mechanism for opening and closing the scissors mechanism 1300”, indicating a pulling force that opens/closes the blades).
	d. the swing mechanism includes:
		d.2 a pin (ref num 1154)
	e. the pressing mechanism includes a moment transmitting portion that transmits, to one of the blades, a moment generated on the pin as a result of the pulling force transmitted by the power transmitting member (Fig. 7, ref num 1152 “transmitting 
Jinno fails to teach:
d. the swing mechanism includes – 
		d.1 cam grooves formed through the blades along directions that intersect one another on the proximal side of each of the blades relative to the swing shaft, and
	d.2 a pin that penetrates an intersection position of the cam grooves and being supported by the blades so as to define a cantilever, the power transmitting member being connected to a tip side of the cantilever. 
However, Slater teaches a scissor forceps comprising:
	a. a base (Fig. 2, ref num 127);
	b. a pair of blades (Fig. 2, ref num 131, 133) configured to be pivotally attached to one another via a swing shaft (Fig. 2, ref num 155, para 0028) attached to the base in an overlapping relationship in an axial direction of the swing shaft (Fig. 2, ref nums 155, 127, as shown the blades are overlapped), in which a swing mechanism contains a pin (para 0030 “blade support 201 includes a thru-hole 205 that receives a pivot post…as well as a cam-slot 207 disposed proximal to the thru hole 205 that receives a cam pin”).  The pin (d.2) defines a cantilever (para 0031 “cutting feature 203 of the scissor blades…realizes a cantilever spring arrangment….to the blade support”), the power transmitting member being connected to a tip side of the cantilever (as shown in Fig. 1, the power transmitting member, ref num 121) is connected to the cantilever mechanism that is found in ref num 127, see Fig. 2 as well).  There are also (d.1) cam grooves 

10.	Regarding Claim 2, Jinno teaches fails to teach the moment transmitting portion is a large diameter portion that is disposed around the pin (see Fig. 7, ref nums 1152 “transmitting member” and 1154 “pin”, in which the transmitting member is disposed around the pin; para 0106) in such a manner as to protrude in a radial direction (Fig 5, ref num 1152 on the left end is protruded in a radial direction) and is connected with the blades (see Fig. 6, ref num 1152 and ref num 1308, through multiple mechanisms the blades are connected mechanically with the transmitting member) 
However, Jinno fails to teach that the moment transmitting portion is disposed between the blades and is brought into tight contact with a surface of one of the blades.
.

11.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno and Slater, and in view of Lohmeier U.S. 2015/0105800 (herein referred to as “Lohmeier”).
12.	Regarding Claims 3 and 4, Jinno teaches the power transmitting member is defined by a wire (Fig. 6, 7, 8, 9, ref num 1100; para 0079 “wire-drive mechanism 1100 serves to convert reciprocating movements…into rotational movements”), and the moment transmitting portion (Fig. 7 ref num 1152) is defined by a pulley that is disposed rotatably around the pin (Fig. 6, ref num 1156 and 1152; para 0093 “the drive pulley 1156 can roll about the transmitting member 1152”) and around which the wire is wound 
	Jinno fails to teach that the moment transmitting portion is made of an elastic material, and that the moment transmitting portion expands in the axial direction when being contract in a radial direction by the pulling force.
	Lohmeier teaches a robotic surgery system in which consists of a two-part end effector, such as scissors (Lohmeier, para 0024).  The surgical instrument contains an actuation of the end effector, in which there is a guide drive means offered (Lohmeier, para 0056 and 0131).  The guide drive means consists of a Bowden pulley with an elastic section in the area of which the end effector is driven by the instrument (Lohmeier, para 0131).  It is well known in the art that a Bowden pulley system has a flex rotation with an extended rotation in which the pulley expands axially as it is contracted in the radial direction of the pulling force (as evidenced, please see non-patent literature attached, Nycz 2015, Fig. 1, pgs. 3889-3892).  This Bowden pulley system is present in order to serve as the application of these instruments through the center of an instrument shaft (Lohmeier, para 0131) as well as transmit the drive forces of the instrument (Lohmeier, para 0147).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno and included that the moment transmitting portion is elastic and consists .
	
13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jinno and Slater, and in view of Tidemand U.S. 5,342,381 (herein referred to as “Tidemand”).
14.	Regarding Claim 5, Jinno fails to teach one of the blades has an energy emitting portion.  However, Tidemand teaches a combination bipolar scissors instrument (Fig. 1, abstract), in which one of the blades has an energy emitting portion (abstract “each blade member is an electrode to which current can flow”; Col. 2 lines 26-29). The current/energy is present in order to cauterize the target tissue that has been cut by the blades in order to minimize the damage of the surrounding tissue and desired target area (Col. 5 lines 25-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jinno to include that one of the blades have an energy emitting portion to cauterize the tissue for minimizing the damage. 

15.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jinno and in view of Tidemand.
16.	Regarding Claims 7 and 9, Jinno fails to teach one of the blades has an energy emitting portion.  However, Tidemand U.S. 5,342,381 (herein referred to as “Tidemand”) teaches a combination bipolar scissors instrument (Fig. 1, abstract), in which one of the blades has an energy emitting portion (abstract “each blade member is an electrode to which current can flow”; Col. 2 lines 26-29). The current/energy is present in order to 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794